Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amended claims 1-4, 8-12 and 16-26 were considered under 35 USC 112, 101 and 103 for patentability over closest and analogous prior arts have been fully considered and are persuasive. 

Allowable Subject Matter
1.	Amended claims 1-4, 8-12 and 16-26 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments and in light of prior art(s) made of record. Claims 5 – 7 and 13 – 15 are cancelled.

Reasons for Allowance
None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: the set of process profiles indicates process activity of the first process determined to be statistically normal with respect to process activity of the first process on a plurality of endpoints within at least one scope that includes the first endpoint, normalizing a first file path indicated in the event information, where normalizing the first path file comprises, identifying, from a first set of file path elements in the first file path indicated in the event information, a set of common file path elements associated with a first set of standard file path elements and replacing the set of common file path elements in the first path with the first set of standard file path elements, evaluating the event information against the set of process profiles to determine whether the event information conforms to at least a first of the set of process profiles, where evaluating the event information against the set of process profiles comprises determining whether file path elements in a second file path included in an entry of the first of the set of process profiles at least partially match file path elements in the normalized first file path and based on a determination that the event information does not conform to at least a first of the set of process profiles, indicating that the event information corresponds to an abnormality for the first process.

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record. The same amendments and reasoning are applicable to independent claim(s) 9, 19 and 27 mutatis mutandis.  Claims 5 – 7 and 13 – 15 are cancelled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 Notice of References Cited. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ortiz-Criado Jorge can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BADRINARAYANAN /Examiner, Art Unit 2496.